VEHICLE SENSOR ASSEMBLY



FIRST OFFICE ACTION


TITLE

The title is objected to because it is not clearly descriptive of the claimed invention. Since Vehicle Sensor Assemblies can come in all different shapes, sizes, functions, and purposes, the terminology of just Vehicle Sensor Assembly is very vague and generic. One should be able to get a brief understanding of the Applicant’s invention from just a mere review of the title. The suggestion is made to change the title to --A Vehicle Sensor Assembly Having A RF Sensor Disposed Therein To Wirelessly Transmit The Data To Outside The Assembly--.

CLAIMS

The Examiner notes that the claims of the present application are very similar to the claims of parent application 15/370,505.



Objections

Claims 5 and 7 are objected to because the claims fail to end with a period.

35 U.S.C. § 112

Claims 1 - 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.

Independent claim 1, line 4 makes reference to “the sensor end of the housing” but no such sensor end was previously set forth. For examination purposes, the sensor end and coupling end have been interpreted as being the same since the coupling end was previously set forth.

Confusion exists with claims 4 and 11 in that claims set forth “communication circuitry configured to be disposed in the sensor dish and configured to wirelessly communicate data output by the one or more sensors, outside of the housing”. The confusion exists because the claims can be interpreted as requiring the referenced sensors to be outside the housing, but in accordance with the Applicant’s specification, the sensors are inside the housing and not outside the housing. The recommendation is made to amend claims 4 and 11 similar to that of claim 15 such as “configured to wirelessly communicate data output by the one or more sensors, outside of the housing” to --configured to wirelessly communicate data output by the one or more sensors to a location outside of the housing--.

Claim 8 makes reference to “the connector” multiple times in lines 8 - 10, 13, and 14 but uncertainty exists as to which connector is being referenced since the claim introduced “a connector” in both line 3 and again in line 6.
Claim 8 (last line) makes reference to “the motor assembly” but no such motor assembly was previously set forth.

The Examiner notes that independent claim 8 fails to require a radio frequency transparent cap as do independent claims 1 and 13 and yet the cap appears to be key to the Applicant’s invention. The Examiner references the prosecution of parent application 15/370,505 for the Applicant’s arguments made against the then likewise rejection under 35 U.S.C. 112(b) and takes into account those arguments with respect to claim 8. No such rejection is made here.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 
In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 - 20 of U.S. Patent No. 10,527,523. The present claims have been found to be broader versions of the patented claims. Although the claims are not identical, they are not patentably distinct from each other.

With respect to claim 1, patented claim 9 sets forth all of the limitations thereof.
With respect to claim 2, patented claim 10 sets forth all of the limitations thereof.
With respect to claim 3, patented claim 12 sets forth all of the limitations thereof.
With respect to claim 4, patented claim 13 sets forth all of the limitations thereof.
With respect to claim 5, patented claim 9 sets forth all of the limitations thereof.
With respect to claim 6, patented claim 11 sets forth all of the limitations thereof.
With respect to claim 7, patented claim 9 sets forth all of the limitations thereof.
With respect to claim 8, patented claim 14 sets forth all of the limitations thereof.
With respect to claim 9, patented claim 15 sets forth all of the limitations thereof.
With respect to claim 10, patented claim 16 sets forth all of the limitations thereof.
With respect to claim 11, patented claim 17 sets forth all of the limitations thereof.
With respect to claim 12, patented claim 18 sets forth all of the limitations thereof.
With respect to claim 13, patented claim 19 sets forth all of the limitations thereof.
With respect to claim 14, patented claim 12 suggests the limitations thereof.
With respect to claim 15, patented claim 19 sets forth all of the limitations thereof.
With respect to claim 16, patented claim 19 sets forth all of the limitations thereof.
With respect to claim 17, patented claim 19 suggests the limitations thereof with the threaded connector being positioned in the threadless channel.
With respect to claim 18, patented claim 20 sets forth all of the limitations thereof.
With respect to claim 19, patented claim 11 sets forth all of the limitations thereof.
With respect to claim 20, patented claim 19 sets forth all of the limitations thereof.


35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 - 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (2016/0076973).

With respect to independent claim 13, White et al. set forth a sensor assembly (Fig. 2) comprising:
a housing (100) having a connector channel (114) extending through the housing, the housing including a sensor container configured to hold a sensor (page 4, paragraph 53);
a radio frequency (RF) transparent cap (118) configured to couple with the housing to enclose the sensor within the sensor container; and
a threaded connector (26) configured to extend through the connector channel of the housing and couple the housing with a component of a vehicle (page 4, paragraph 51).

With respect to claim 14, White et al. set forth that the sensor is a temperature sensor (page 3, paragraph 40).

With respect to claim 15, White et al. set forth RF communication circuitry disposed in the sensor container to wirelessly communicate data from the sensor to a location outside of the housing (page 5, paragraphs 59-60).

With respect to claim 16, White et al. set forth RF communication circuitry disposed in the sensor container to wirelessly communicate data from the sensor through the RF transparent cap to a location that is off-board the vehicle (page 5, paragraphs 59-60).

With respect to claim 17, White et al. set forth that the threaded connector (26) extends through the connector channel (114) without engaging threads within the connector channel (connector channel 114 is not threaded) which permits the housing to be rotated relative to the threaded connector without moving the threaded connector relative to the component of the vehicle as claimed.

With respect to claim 20, White et al. set forth that the connector channel (114) is a threadless channel.

35 U.S.C. § 103

Claims 1, 3 - 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (2016/0076973).

With respect to independent claim 1, White et al. set forth a sensor assembly (see Fig. 2) comprising:
a housing (100) extending from an insertion end (112) that is configured to receive a connector (26) to an opposite coupling end (106);

a sensor dish (120) outwardly projecting from the sensor end (110) of the housing, the sensor dish having a container in which one or more sensors are disposed (Fig. 4); and
a radio frequency (RF) transparent sensor cap (118) configured to be secured to the sensor dish (120) to secure the one or more sensors within the sensor dish (page 4, paragraph 53), wherein the coupling end (106) of the housing is configured to be secured against a component (22) of a vehicle (106 is attached to 110 which is attached to 112 which is attached to 22) for the one or more sensors to measure one or more operational conditions of the vehicle;
wherein the housing is configured to receive the connector (bolt) through a channel (114).

White et al. set forth that the sensor assembly is mounted via bolts to a wheel hub of a vehicle (page 4, paragraph 51) but fail to set forth that the bolts are secured to a jacking hole of the wheel hub of the vehicle.
However, it would have been obvious to one having ordinary skill in the art to interpreted a bolt hole in the wheel hub as a jacking hole as claimed.
The motivation being that a jacking hole is interpreted as a hole that could be used in the jacking process of a component and the hole in White et al. is a threaded bolt hole in a wheel hub which could be used to attach any given device thereto to assist in the jacking process of that component. In addition, the jacking hole as claimed offers no specific structure over any type of other hole but instead only suggests what the hole is to be used for.

With respect to claim 3, White et al. set forth that the sensor is a temperature sensor (page 3, paragraph 40).

With respect to claim 4, White et al. set forth communication circuitry configured to be disposed in the sensor dish and configured to wirelessly communicate data output by the sensor to a location outside of the housing (page 5, paragraphs 59-60).

With respect to claim 5, White et al. set forth that the housing extends from a sensor end to an opposite back end and from a top end to an opposite bottom end (Fig. 2).

With respect to claims 6, 7, and 19, White et al. set forth that the housing includes opposing planar outer surfaces (112/118) but fail to set forth that the housing includes multiple opposing pairs of planar outer surfaces.
Nonetheless, it would have been obvious to one having ordinary skill in the art armed with White et al. to use a housing that includes multiple opposing pairs of planar outer surfaces (ie. box shaped) instead of the cylindrically shaped housing as taught.
The motivation being that such a box-shaped housing is well known and commonly used as a housing configuration due to its ease in manufacturing and assembly.

With respect to claim 18, White et al. set forth that the threaded connector (26) is shaped to extend through the connector channel (114) and couple with a hole in the component (22) of the vehicle. The hole be a jacking hole for the reasons set forth above with respect to claim 1.




Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of independent claim 1 as well as rewritten to overcome the above rejections under 35 U.S.C. 112 and Double Patenting because the prior art fails to teach or suggest that the housing includes the channel extending through the housing from the insertion end to the coupling end in that the channel is configured to receive a connector that extends through the channel and connects with the vehicle to secure the housing to the vehicle.

Claims 8 - 12 would be allowable if rewritten to overcome the above rejections under 35 U.S.C. 112 and Double Patenting because the prior art fails to teach or suggest the combination of:
the sensor dish having a container in which sensors are disposed and the insertion end shaped to receive a connector into a channel extending through the housing from the insertion end to the coupling end.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Eric S. McCall/Primary Examiner
Art Unit 2856